DETAILED ACTION
This office action is in response to the continued examination filed on 1/25/2021. Claims 13-15, 17, 19-29, 34-35 are pending; claim 13 has been amended; claims 1-12, 16, 18, 30-33 are canceled, claims 34-35 are added. 

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13-15, 17, 19-29, 34-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record alone or in combination neither discloses nor renders obvious a coupling module for a drive train of a motor vehicle; specifically, “counter plate fixed to the rotor element and an intermediate element rotationally fixed and axially displaceable relative to the pressure plate and the intermediate plate by respective leaf springs” and in combination with the remaining structure of claim 13.
The prior art of record alone or in combination neither discloses nor renders obvious a coupling module for a drive train of a motor vehicle; specifically, “ the intermediate element is formed as a tube or pot with at least one slot; and the slot forms a recess of the recess-engagement structure” as claimed in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hofbauer (US 4346773) discloses rotor 61, pressure plate 44, intermediate plate 43, counter plate 53, intermediate element 32
Link (US 6302253) discloses electric motor, counter plate, pressure plate, and intermediate plate as shown in Fig.4
Tanaka (US 20130206531) discloses dual clutches pressure plate 33, counter plate 43, intermediate plate 49 or 39, intermediate element 71, spring 73 see Fig.1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        




/LILLIAN T NGUYEN/Examiner, Art Unit 3659